Exhibit 10.23

 

 

Date of Grant: 

Grant Price: 

Employee:  

Employee Number:

Threshold/Target/Maximum No. of Performance Units:

 

Performance Unit Agreement

(Award Pursuant to 2016 Employee Equity Incentive Plan, as amended)

 

This Agreement certifies that you have been awarded the number of performance
units shown above (“Performance Units”), effective as of the date of grant set
forth above (“Date of Grant”). Subject to the vesting and other provisions
below, each Performance Unit represents the obligation of Aegion Corporation
(the “Company”) to transfer one share of Class A common stock, par value $0.01
per share (“Common Stock”) to you at the time provided in this Agreement. This
award (the “Award”) is granted to you pursuant to the 2016 Employee Equity
Incentive Plan, as amended (the “Plan”), and is subject to the terms, conditions
and restrictions in the Plan and those set forth below. Any capitalized, but
undefined, term used in this Agreement shall have the meaning ascribed to it in
the Plan.

 

References herein to “you” and “your” refer to the employee first named above.
Your electronic signature acceptance constitutes your acceptance of this Award,
your agreement to abide by the Company’s Code of Conduct and your acknowledgment
of your agreement to all the terms, conditions and restrictions contained in
this Agreement, including that this Agreement is accepted and entered into in
the State of Missouri. You must electronically sign and accept this Agreement
within ninety (90) days of the Date of Grant, after which the Agreement will be
counter-signed and accepted by the Senior Vice President and General Counsel, or
such person’s designee, in Chesterfield, Missouri, or this Agreement shall be
void. In addition, except where prohibited by law, as a condition to the Award
hereunder, you shall be required to sign any confidentiality, non-solicitation
and/or non-competition agreement and/or acknowledgement of the Company’s right
to recoup any incentive compensation from you as may be required by the Company.

 

Terms, Conditions and Restrictions

 

 

1.     Grant of Performance Units. Subject to the terms and conditions contained
in this Agreement and the Plan, the Company hereby grants to you the number of
Performance Units designated above.

 

2.     Performance Goals. The vesting of Performance Units is conditioned upon
the achievement by the Company of certain cumulative/average three-year
performance goals (“Performance Goals”), as established by the Compensation
Committee of the Board of Directors (the “Compensation Committee”), and the
vesting of the Performance Units may not occur, in whole or in part, if such
Performance Goals are not achieved.

 

The cumulative/average Performance Goals for the period from January 1, 2020 to
December 31, 2022 (the “Performance Period”) applicable to this Award are set
forth in Appendix A to this Agreement.

 

3. Vesting of Performance Units Upon Achievement of Performance Goals.
Performance Units vest only upon the achievement of at least the threshold
target of the cumulative/average Performance Goal for the Performance Period as
set forth in Appendix A.

 

The vesting of Performance Units is weighted so that 75% of the maximum
Performance Units subject to this Award will vest through the achievement of the
cumulative total shareholder return (“TSR”) Performance Goal (the “TSR Goal”)
for the Performance Period and 25% of the maximum Performance Units subject to
this Award will vest through achievement of the average return on invested
capital Performance Goal (the “ROIC Goal”) for the Performance Period, each as
set forth in Appendix A to this Agreement. Notwithstanding anything to the
contrary herein, vesting of the Performance Units shall not be deemed to have
occurred until such time as the Compensation Committee has certified the
achievement of the Performance Goals (to the extent those goals are achieved).
Such certification, if warranted by the Company’s actual achievement of the
Performance Goal(s), shall not be unreasonably delayed or withheld by the
Compensation Committee.

 

The Compensation Committee has established threshold, target and maximum levels
for each of the TSR Goal and ROIC Goal for the Performance Period as set forth
in Appendix A.

 

 

a.

If the Company fails to achieve the threshold levels for either of the TSR Goal
or the ROIC Goal for the Performance Period, no Performance Units attributable
to that Performance Goal shall vest for the Performance Period.

 

 

b.

If the Company achieves the threshold level of the TSR Goal for the Performance
Period, 18.75% of the maximum Performance Units under this Agreement shall vest.

 

 

c.

If the Company achieves the target level of the TSR Goal for the Performance
Period, 37.5% of the maximum Performance Units under this Agreement shall vest.

 

 

d.

If the Company achieves the maximum level of the TSR Goal for the Performance
Period, 75% of the maximum Performance Units under this Agreement shall vest.

 

 

e.

If the Company’s actual TSR performance for the Performance Period is negative,
in no instance shall more than 37.5% of the maximum Performance Units under this
Agreement vest with respect to the TSR Goal.

 

 

--------------------------------------------------------------------------------

 

 

Subject to limitations set forth in this Award, the following shall apply to the
ROIC Goal:

 

 

a.

If the Company achieves the threshold level for the ROIC Goal for the
Performance Period, 6.25% of the maximum Performance Units under this Agreement
shall vest.

 

 

b.

If the Company achieves the target level for the ROIC Goal for the Performance
Period, 12.5% of the maximum Performance Units under this Agreement shall vest.

 

 

c.

If the Company achieves the maximum level for the ROIC Goal for the Performance
Period, 25% of the maximum Performance Units under this Agreement shall vest.

 

To the extent that the Company achieves greater than the threshold level of any
Performance Goal but less than the target level of such Performance Goal, or
greater than the target level of any Performance Goal but less than the maximum
level of such Performance Goal, the number of Performance Units that shall vest
shall be calculated based on a straight-line, sliding scale using the vesting
levels between which the Company’s actual performance falls as the end points
for the calculation.

 

In the event of your death, the termination of your employment with the Company
as a result of your Disability (as defined below), or the termination of your
employment as a result of your Retirement (as defined below) (in each case, a
“Good Leaver Termination”), you will vest in your Performance Units if and to
the extent that the Performance Goals are achieved during the Performance
Period. In the event of a Good Leaver Termination, the number of Performance
Units that vest will be determined in the same manner as set forth in the
immediately preceding paragraphs of this Section 3, but the number of earned
Performance Units that vest will be calculated by multiplying the number
calculated above by a fraction, (i) the numerator of which is number of whole
months (without rounding) of your employment with the Company or a subsidiary
thereof during the Performance Period and (ii) the denominator of which is 36.
Any vested Performance Units determined in accordance with the previous sentence
will be settled in accordance with Section 7 on the Payment Date (as defined
below), and all other Performance Units that do not vest in accordance with the
previous sentence will be forfeited effective as of the last day of the
Performance Period.

 

For purposes of this Agreement: “Disability” shall mean that you are, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company; and “Retirement” shall mean your voluntary termination of your
employment with the Company and its subsidiaries following (i) your attainment
of the age of 55 with at least ten years of full-time service to the Company
and/or its subsidiaries, (ii) your attainment of the age of 60 with at least
five years of full-time service to the Company and/or its subsidiaries, or (iii)
your attainment of the age of 65 (with no minimum full-time service requirements
with the Company and/or its subsidiaries).

 

For purposes of this Agreement, “ROIC” shall be defined as: (i) net operating
income after tax (using the Company’s effective income tax rate) adjusted for
the effect of equity earnings/losses and noncontrolling interests; divided by
(ii) total assets less current, long term liabilities (excluding debt) and cash
and cash equivalents (unrestricted); provided, however, that any acquisitions
made by the Company during the Performance Period shall be ignored in the
calculation of ROIC.

 

The Compensation Committee shall have final authority with respect to the
determination of ROIC and, in exercising such authority, may consult with the
Company’s independent auditor and/or Audit Committee as it deems necessary and
advisable.

 

 

--------------------------------------------------------------------------------

 

 

With respect to the TSR Goal, the Compensation Committee has established a peer
group of companies in the S&P Small Cap Industrial Index, plus companies that
were in the previously active S&P 1500 Construction & Oil Index (as last
constituted), plus any of Aegion’s current 18-company compensation peer group
that are not included in the S&P Small Cap Industrial Index or the previously
active S&P 1500 Construction and Oil index (as last constituted) (each, a
“Custom Peer Company” and collectively, the “Custom Peer Group”). The Custom
Peer Group shall be adjusted at the end of the Performance Period, in the
discretion of the Compensation Committee, as follows:

 

(i)

In the event that, at any time during the Performance Period, a Custom Peer
Company is no longer included in the S&P Small Cap Industrial Index, such
company shall no longer be a Custom Peer Company, unless such Custom Peer
Company was in the Custom Peer Group by virtue of being in Aegion’s current
18-company compensation peer group.

 

(ii)

In the event of a merger, acquisition or business combination transaction of a
Custom Peer Company with or by another Custom Peer Company, the surviving entity
shall remain a Custom Peer Company, without adjustment to its financial or
market structure, provided that the surviving entity is still in the S&P Small
Cap Industrial Index; provided, however, that, if one or both of the Custom Peer
Group companies referred to in this subsection (ii) are not in the S&P Small Cap
Industrial Index, the Compensation Committee shall make a determination whether
such surviving entity should appropriate remain in the Custom Peer Group.

 

(iii)

In the event of a merger of a Custom Peer Company with or by an entity that is
not a Custom Peer Company, or the acquisition or business combination
transaction by a member of the Custom Peer Group of or with an entity that is
not a Custom Peer Company, in each case, where the Custom Peer Company is the
surviving entity, the surviving entity shall remain a Custom Peer Company,
without adjustment to its financial or market structure, provided that the
surviving entity is still in the S&P Small Cap Industrial Index; provided,
however, that, if the Custom Peer Company involved in the merger, acquisition or
business combination transaction described in this subsection (iii) above is not
in the S&P Small Cap Industrial Index, the Compensation Committee shall make a
determination whether such surviving entity should appropriate remain in the
Custom Peer Group.

 

(iv) In the event of a merger or acquisition or business combination transaction
of a Custom Peer Company with or by an entity that is not a Custom Peer Company,
other form of “going private” transaction relating to any Custom Peer Company or
the liquidation of any Custom Peer Company, where such Custom Peer Company is
not the surviving entity or is otherwise no longer publicly traded, the company
shall no longer be a Custom Peer Company.

 

(v) In the event of a bankruptcy of a Custom Peer Company, such company shall
remain a Custom Peer Company, without adjustment to its financial or market
condition.

 

A TSR Goal shall be met if the Company’s Relative TSR Percentile Rank (as
defined below) exceeds such TSR Goal set forth on Appendix A.

 

 

--------------------------------------------------------------------------------

 

 

“Company’s Relative TSR Percentile Rank” means the Company’s TSR Percentile Rank
relative to the companies in the Custom Peer Group as determined by the
Compensation Committee for the Performance Period.

 

“TSR Percentile Rank” means the percentile performance of the Company and each
of the companies in the Custom Peer Group based on the TSR for each such company
as determined by the Compensation Committee for the Performance Period.

 

The Company’s Relative TSR Percentile Rank will be calculated in a two-step
process. First, the TSR will be calculated for the Company and each company in
the Custom Peer Group. Then, the TSR Percentile Rank for the Company and each
Custom Peer Company will be determined. The TSR and the TSR Percentile Rank will
be determined by the Compensation Committee in accordance with the formula and
methods approved by the Compensation Committee, as described below.

 

For purposes of this Award Agreement, the TSR of the Company and each of the
companies comprising the Custom Peer Group will be calculated as follows:

 

Ending Stock Price – Beginning Stock Price + Dividends Paid

                              Beginning Stock Price

 

The beginning and ending stock prices in the above formula for TSR will be
calculated using a trailing average approach (i.e., average of the closing stock
prices for 20 consecutive trading days prior to the beginning and end of the
Performance Period).

 

The above TSR formula assumes that dividends are paid and reinvested into
additional shares of common stock on their ex-dividend dates. TSR will be
adjusted for stock dividends, stock splits, spin-offs and other corporate
changes having a similar effect.

 

The percentile performance for determining the TSR Percentile Rank will be
measured using the Microsoft Excel function PERCENTRANK.

 

4.     Change in Control. In the event of a Change in Control (as defined in
this Section 4 below) occurring prior to the end of the Performance Period, the
successor organization (the “Successor”) may substitute an equivalent award for
this Award (a “Substitute Equivalent Award”). The Substitute Equivalent Award
shall be a time-vested restricted stock unit award covering publicly traded
shares of the Successor (or a public company that is a direct or indirect parent
of the Successor following the Change in Control). The shares of publicly traded
common stock subject to the Substitute Equivalent Award shall have a fair market
value immediately following the Change in Control equal to the fair market value
of the Award immediately prior to the Change in Control, with such fair market
values being determined based on the highest price paid for a share of Common
Stock in the Change in Control and on the assumption that, immediately prior to
the Change in Control, the Award vested in the Deemed Vesting Amount (as defined
below). The Substitute Equivalent Award will then (i) be settled on the Payment
Date through the delivery of shares of the underlying common stock; (ii) from
the date of grant of the Substitute Equivalent Award, be subject to vesting only
on the basis of your continuing service with the Successor and its affiliates
over a vesting period not longer than the remaining Performance Period; and
(iii) provide for full and immediate vesting in the event of your termination of
employment due to death, termination without “Cause” (as defined in this Section
4 below), or a resignation for “Good Reason” (as defined in this Section 4
below).

 

 

--------------------------------------------------------------------------------

 

 

If a Substitute Equivalent Award is not or cannot be substituted for the
Performance Units by the Successor upon a Change in Control occurring prior to
the end of the Performance Period, the agreement entered into by the Company in
respect of the Change in Control shall provide, and the Compensation Committee
shall take such action as shall be necessary under Treas. Reg. Section
1.409A-3(j)(4)(ix)(B) promulgated under Section 409A of Internal Revenue Code of
1986, as amended (the “Code”), for this Award to terminate immediately prior to
the Change in Control and, in connection such Award termination, for you to
receive immediately prior to the Change in Control the Deemed Vesting Amount,
determined, for all purposes of this Agreement, as if the day immediately prior
to the Change in Control was the Payment Date. For purposes of this Agreement,
“Deemed Vesting Amount” means the number of shares of Common Stock determined as
if the Award had vested immediately prior to the Change in Control at the
greater of: (i) the number of Performance Units that would vest based upon the
“target” level for each of the Performance Goals (as set forth in Appendix A);
and (ii) the number of Performance Units that would vest based upon actual
performance for each of the Performance Goals through the date immediately prior
to the Change in Control (with such adjustments to actual performance as the
Compensation Committee determines to be necessary to reasonably take into
account the completion of only a partial Performance Period). The termination
and settlement of the Award under this paragraph shall be undertaken in a manner
that complies with Section 409A of the Code, including without limitation,
Treas. Reg. Section 1.409A-3(j)(4)(ix)(B).

 

If a Change in Control occurs after the end of the Performance Period and prior
to the Payment Date, no Substitute Equivalent Award shall be made, and,
notwithstanding Section 7, the Company will terminate the Award in the manner
described above and settle your then vested Performance Units through the
delivery to you (or in the event of your death, your beneficiary) immediately
prior to the Change in Control of one share of Common Stock for each vested
Performance Unit.

 

For purposes of this Agreement:

 

“Cause” shall mean:

 

(i)

breaching any employment, confidentiality, noncompete, nonsolicitation or other
agreement with the Company, any written Company policy relating to compliance
with laws (during employment) or any general undertaking or legal obligation to
the Company;

 

(ii)

causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any employee, representative, consultant or other similar
person to terminate his/her relationship, or breach any agreement, with the
Company;

 

(iii)

causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any customer, supplier or other Company business contact to
withdraw, curtail or cancel its business with the Company; or

 

(iv)

failing or refusing to perform any stated duty or assignment, misconduct,
disloyalty, violating any Company policy or work rule, engaging in criminal
conduct in connection with your employment, being indicted or charged with any
crime constituting a felony or involving dishonesty or moral turpitude,
violating any term in this Agreement, unsatisfactory job performance, or any
other reason constituting cause within the meaning of Missouri common law.

 

a “Change in Control” shall mean:

 

(i) the acquisition by one person, or more than one person acting as a group, in
a transaction or series of related transactions, of ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 30% of the total fair market value or total voting power of the stock of
the Company; and/or

 

(ii)

a majority of the members of the Company’s board of directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; and/or

 

(iii)

the consummation of a merger or consolidation of the Company other than a merger
or consolidation that would result in the voting securities of the Company
outstanding immediately prior to the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; and/or

 

(iv)

the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is a consummated sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

 

 

--------------------------------------------------------------------------------

 

 

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

The Award will not be terminated and settled immediately prior to the occurrence
of a Change in Control unless the event constituting the Change in Control for
purposes of this Agreement would also constitute a “change in ownership or
effective control” of the Company or a “change in ownership of a substantial
portion of the assets” of the Company within the meaning of Treas. Reg. Section
1.409A-3(i)(5) promulgated under Section 409A of the Code.

 

“Good Reason” shall mean, without your express written consent, the occurrence
after a Change in Control of any one or more of the following:

 

(i)

a material reduction or alteration in the nature or status of your authorities,
duties, or responsibilities from those in effect as of 90 calendar days prior to
the Change in Control, other than an insubstantial and inadvertent act that is
remedied by the Company or the Successor promptly after receipt of notice
thereof given by you;

 

(ii)

the Company’s or the Successor’s requiring you to be based at a location in
excess of 50 miles from the location of your principal job location or office in
effect as of 90 calendar days prior to the Change in Control, except for
required travel on the Company’s or the Successor’s business to an extent
substantially consistent with your then present business travel obligations;

 

(iii)

a reduction by the Company or the Successor of your base salary in effect as of
90 calendar days prior to the Change in Control; or

 

(iv)     the failure of the Company or the Successor to continue in effect any
of the Company’s short- and long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or other compensation
arrangements in which you participate taken as a whole unless such failure to
continue the plan, policy, practice, or arrangement pertains to all plan
participants generally; or the failure by the Company or the Successor to
continue your participation therein on substantially the same basis, both in
terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed 90 calendar days prior to the Change
in Control.

 

5.     Forfeiture of Performance Units. Any Performance Units that remain
unvested after the calculation of the cumulative TSR Goal or the average ROIC
Goal for the Performance Period or after distribution in connection with a
Change in Control will be forfeited to and cancelled by the Company. In
addition, except as set forth in Section 3 or 4, all unvested Performance Units
will be forfeited and cancelled upon termination of your employment with the
Company and its majority-owned subsidiaries for any reason, unless the
Performance Period in which the Performance Units are eligible to vest has been
completed and the Compensation Committee has yet to certify that the Performance
Goals have been achieved.

 

6.     Bookkeeping Account. The Company will record the maximum number of
Performance Units granted to you under this Agreement to a bookkeeping account
for you (the “Performance Unit Account”). Your Performance Unit Account will be
adjusted from time to time for any stock dividends, stock splits, and other
transactions in accordance with Section 9. The Performance Unit Account
represents an unsecured promise of the Company to deliver shares of Common Stock
as and when the Performance Units vest in accordance with this Agreement. Your
rights to your Performance Unit Account will be no greater than that of other
general, unsecured creditors of the Company. Performance Units do not earn
dividend equivalents and are not adjusted for any ordinary dividends declared or
paid by the Company during the period that the Performance Units remain
outstanding.

 

7.     Distribution of Shares of Common Stock. Each vested Performance Unit
shall be settled through the delivery to you (or in the event of your death,
your beneficiary) on the Payment Date of one share of Common Stock. For purposes
of this Agreement, “Payment Date” means the date that a share of Common Stock is
delivered by the Company to settle a vested Performance Unit and, except as
otherwise provided in Section 4, shall be the first anniversary of the last day
of the Performance Period (or on a date selected by the Company within the
30-day period immediately following such anniversary date). Distributions shall
be made in shares of Common Stock and any fractional Performance Unit shall be
rounded up to a whole unit. For the portion of the Performance Units that is
tied to the TSR Goal (i.e., 75% of the Performance Units awarded under this
Agreement), the number of shares of Common Stock you receive in settlement of
your vested Performance Units shall be reduced to the extent necessary so that
the fair market value of the Performance Units tied to TSR at vesting does not
exceed the product of (i) the fair market value of a share of Common Stock on
the Award Date multiplied by (ii) 400% multiplied by (iii) 75% of the
Performance Units subject to this Award at Target (except that the 400% cap
shall not apply upon the occurrence of a Change in Control).

 

 

--------------------------------------------------------------------------------

 

 

8.     Death Beneficiary Designation. You may designate a beneficiary or
beneficiaries (contingently, consecutively or successively) to receive shares of
Common Stock, if you die while Performance Units are held in your Performance
Unit Account, and the Company will distribute upon vesting of the Performance
Units shares of Common Stock equal in number to such vested Performance Units to
your beneficiary(ies).

 

9.     Adjustments. Subject to Section 4 above, if there is any change in the
Common Stock by reason of stock dividends, split-ups, mergers, consolidations,
reorganizations, combinations or exchanges of shares or the like, the number of
Performance Units then credited to your Performance Unit Account shall be
adjusted appropriately so that the number of Performance Units reflected in your
Performance Unit Account after such an event shall equal the number of shares of
Common Stock a stockholder would own after such an event if the stockholder, at
the time such an event occurred, had owned shares of Common Stock equal to the
number of Performance Units reflected in your Performance Unit Account
immediately before such an event. You shall not be eligible to receive such
additional Performance Units until such time as the Performance Units awarded
pursuant to this Agreement vest, and you shall only receive such portion of such
additional Performance Units as shall be calculated based upon the portion of
the Performance Units that actually vest pursuant to this Agreement.

 

10.     Limitation on Transfer. Your Performance Units are not transferable by
you. Except as may be required by U.S. federal income tax withholding provisions
or by the tax laws of any state or country, your interests (and the interests of
your beneficiaries, if any) under this Agreement are not subject to the claims
of your creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered. Any attempt to sell,
transfer, alienate, assign, pledge, anticipate, encumber, charge or otherwise
dispose of any right to benefits payable hereunder shall be void and of no force
or effect and shall result in a forfeiture of all affected Performance Units.

 

11.     No Shareholder Rights. You will not have any stockholder rights, such as
rights to vote or to receive dividends or other distributions, with respect to
any Performance Units reflected in your Performance Unit Account until
distribution of shares of Common Stock after vesting of the Performance Units.
You will have only the adjustment rights provided in this Agreement.

 

12.     Securities Law. Shares of Common Stock will not be distributed under
this Agreement if such distribution would violate any U.S. federal or state or
non-U.S. securities laws. The Company may take appropriate action to achieve
compliance with those laws in connection with any distribution of Common Stock
to you.

 

13.     Taxes. The Compensation Committee (as defined in the Plan) may withhold
delivery of shares of Common Stock upon vesting until you make satisfactory
arrangements to pay any withholding, transfer or other taxes due with respect to
the vesting or distribution of the Performance Units and the issuance of the
underlying shares of Common Stock. You are responsible for the payment of all
taxes applicable to any income realized upon the distribution of the shares of
Common Stock after vesting of the Performance Units. Unless you provide written
notice to the Company at least ninety (90) days prior to the vesting of the
Performance Units that you will settle your tax obligation by paying cash, or
unless otherwise determined by the Company in its sole discretion, the Company
shall withhold and cancel a sufficient number of shares of Common Stock that
would be otherwise issuable upon vesting of the Performance Units to satisfy any
applicable tax withholding requirement or such other statutorily permissible
amount, with the fair market value of such Common Stock for such purposes equal
to the closing price per share of Common Stock as generally reported on the
Nasdaq Stock Market (or such other exchange or market where the Common Stock is
trading) on the date of distribution of the shares of Common Stock. If you elect
to settle your tax obligation by paying cash, and do not make timely payment of
your tax withholding obligation by cash or check by the date of distribution of
the shares of Common Stock, the Company may, in its sole discretion, withhold
and cancel a sufficient number of shares of Common Stock that would be otherwise
issuable upon vesting of the Performance Units to satisfy your tax withholding
obligation or other statutorily permissible amount in the manner set forth in
this Section 13.

 

14.     No Right to Continue as an Employee; No Right to Further Grants. This
Agreement does not give you any right to continue as an employee of the Company
or any of its subsidiaries for any period of time or at any rate of
compensation, nor does it interfere with the Company’s or its subsidiaries’
right to determine the terms of your employment.

 

 

--------------------------------------------------------------------------------

 

 

15.     Rules of Construction. This Agreement shall be administered,
interpreted, and construed in a manner consistent with Section 409A of the Code
to the extent necessary to avoid the imposition of additional taxes under
Section 409A(a)(1)(B) of the Code. Should any provision of this Agreement be
found not to comply with, or otherwise be exempt from, the provisions of Section
409A of the Code, such provision shall be modified and given effect
(retroactively if necessary), in the sole discretion of the Compensation
Committee, and without your consent, in such manner as the Compensation
Committee determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code. In particular, where the
time of payment is predicated upon a termination of employment, termination of
employment shall mean a separation from service as defined in the regulations
under Section 409A of the Code. Such regulations are hereby incorporated by
reference where applicable.

 

16.     Interpretations Binding. The interpretations and determinations of the
Compensation Committee are binding and conclusive. This Agreement is entered
into in Missouri and its terms shall be governed by and interpreted in
accordance with the laws of the State of Missouri without regard to conflict of
law principles.

 

17.     Jurisdiction. Any suit or other legal action to enforce the terms of
this Agreement or any document or agreement referenced herein must be brought in
the St. Louis County, Missouri Circuit Court or (if federal jurisdiction exists)
the U.S. District Court for the Eastern District of Missouri. You agree that
venue and personal jurisdiction are proper in either such court, and waive all
objections to jurisdiction and venue and any defense or claim that either such
forum is not the most convenient forum.

 

18.     Termination of Right to Receive Shares; Recoupment. You understand and
agree that your right to receive and retain the Performance Units granted herein
(and the benefits thereof) is conditioned on your compliance with the terms of
this Agreement and any agreement referenced herein. In the event you violate
this Agreement or any other agreement referenced herein, then in addition to and
not in lieu of any other rights and remedies available to the Company for such
breach, all of which are expressly reserved, the Company may: (i) cancel any
Performance Units that are unvested or vested but not yet issued to you; and
(ii) recover from you any and all common stock issued to you under any
Performance Units, or an amount equal to the value of the same, with such value
being the fair market value of the common stock at the close of business on the
date that the shares were issued under the Performance Units.

 

Your electronic signature acceptance of this Agreement constitutes your consent
to the foregoing and to all other provisions hereof.

 

 

Accepted by Employee:

 

 

_____________________________________

 

Date: ___________________________, 2020

 

 

 

 

AEGION CORPORATION:

 

 

_____________________________________

Mark A. Menghini,

Senior Vice President, General Counsel & Secretary

 

 

Date: ___________________________, 2020

 